DETAILED ACTION
This Office Action is in response to communications made on November 13, 2020. 
In response to the Applicant’s remarks filed November 13, 2020 regarding the last Office Action of August 17, 2020, the following corrective action is taken:
This Office Action replaces the last Office Action.
The period for reply of 3 months set in last Office Action is restarted to begin with the mailing date of this Office Action
Claims 1, 3-10 and 13-20 are pending in the application.
Applicant’s amendments necessitate a new ground(s) of rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed November 13, 2020 have been fully considered.
The Applicant argues on page 8 that “Nicholson describes the common encryption procedure involved in Bluetooth-based communication, which takes place at the physical network layer, but not at the application layer.” The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spaur et al (US Patent Application Pub. No. 2005/0266879 A1) hereinafter Spaur, in view of Nicholson et al (US Patent Application Pub. No. 2014/0068713 A1) hereinafter Nicholson, and in view of Lortz et al (US Patent Application Pub. No. 2014/0187149 A1) hereinafter Lortz, and in further view of Anuszczyk et al (US Patent Application Pub. No. 2003/0110253 A1) hereinafter Anuszczyk. 
Regarding claims 1 and 10, Spaur teaches:
A removable device, adapted to connect to a head unit of a vehicle and comprising: (see Fig. 1A item 104 and ¶ [0045], Spaur shows a system which includes a plug and play telematics control unit or communications interface system (CIS) interconnected to devices such as a smart phone, and to vehicle electronics such as the head unit to permit access to or control of information and applications associated with a vehicle, and embodiments of a CIS may themselves be portable (removable device, adapted to connect to a head unit of a vehicle)
a first communication module configured for bi-directional communication of data with the head unit; (see Fig. 1A item 112  and ¶ [0045], Spaur shows the CIS includes a vehicle interface port for interconnecting to electronics associated with a vehicle such as the head unit (communication of data with the head unit)
a second communication module configured for bi-directional communication of data with a wireless network, in particular a mobile telecommunication network; (see Fig. 3 item 328 and ¶ [0060], Spaur shows the CIS includes wireless interfaces such as CDMA2000 and GSM/GPRS/EDGE (communication of data with a wireless network, in particular a mobile telecommunication network)
a memory unit storing at least one application… implementing at least a first protocol for the communication with the head unit via the first communication module (see Fig. 2 item 208, claim 26 and ¶¶ [0056],[0057],Spaur shows the CIS includes a memory for storing the application and services programming, and provides the necessary formatting of instructions received from or delivered to the vehicle (a memory unit storing at least one application), and includes vehicle interfaces for a number of different vehicle systems for example, a Media implementing at least a first protocol for the communication with the head unit)
a control unit comprising at least one processing unit … wherein the control unit is configured to provide at least one service to the head unit via the first communication module, (see Fig 3 and [0055], Spaur shows the CIS includes a processor (control unit) capable of running operating system software and application software, including applications and associated services, Fig. 1A items 104,108 and ¶ [0049] shows the system allows devices interconnected to the CIS and/or applications running on the CIS to advertise services which can be utilized by other applications running on or interconnected to the CIS, a platform that is remote or separate from the CIS such as the smart phone and a vehicle electronics such as head unit, and in a similar way services running on or available through a remote computing platform such as a smart phone can advertise services to be utilized by CIS resident applications or applications resident on other platforms (provide at least one service to the head unit).
Spaur does not explicitly show:
an application programming interface (API)
at least one of a set of routines or a set of tools for execution of the at least one application by a control unit of the removable device; 
wherein the control unit is further configured to perform an authentication process with the head unit via the first communication module and to perform encryption of the communication with the head unit in an application layer
Nicholson shows:
an application programming interface (API) (see Fig. 3A and ¶ [0002],[0072], Nicholson shows a system for providing communications and services between a vehicle head unit and a communication device, ¶ [0131] shows the communication device includes an application layer which interfaces with the peer communications framework component through an application programming interface  (an application programming interface (API))  and may 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Nicholson such that the CIS application software provides an API which provides a set of routines, protocols, and tools, which is used by the applications and associated services for securely communicating with the vehicle head unit for the different protocols such as OBD-II, MOST and CAN. Doing so would provide secure Internet connectivity and customized services to automobile head units since software developers can use the APIs to create applications to securely process the data signals to/from the vehicle to provide the remote services.
Lortz shows:
wherein the control unit is further configured to perform an authentication process with the head unit via the first communication module and to perform encryption of the communication with the head unit in an application layer (see Fig.2 and ¶ [0002],[0015], Lortz shows a system for wireless devices to establish a communication connection with vehicle on-board platform, such as an in-vehicle infotainment/IVI system, which may be part of the vehicle's main computer or a stand-alone system, ¶ [0019],[0020] shows the communications may be encrypted at more than one open systems interconnection/OSI model layer, for example, the communications between the wireless device and the vehicle may be encrypted at both the application layer and the transport layer (perform encryption of the communication with the head unit in an application layer) and the IVI system may include authenticating the wireless device (perform an authentication process with the head unit)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Lortz such that the CIS includes functions such as authentication and encrypting the communications between the device and the vehicle head unit at both the application layer and the transport layer. Doing so would provide secure connectivity to automobile head unit since the CIS would enable applications to securely process the data signals to/from the vehicle to provide the remote services.

at least one of a set of routines or a set of tools for execution of the at least one application by a control unit of the removable device (see ¶ [0093], Anuszczyk shows a networked system in which a first application is dependent on a second application if the second application uses resources that are exposed by a network connection, such as TCP/IP, by the first application. The second application's API, which is a set of routines, protocols, and tools, can be called by the first application during execution of the first application (a set of routines or a set of tools for execution of the at least one application)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Anuszczyk such that the CIS application software provides an API which provides a set of routines, protocols, and tools, which is used by the applications and associated services for communicating with the vehicle head unit for the different protocols such as OBD-II, MOST and CAN and provides the necessary formatting of instructions received from or delivered to the head unit. Doing so would enable easier maintenance/upgrades since software developers can use the APIs to create applications to process the data signals from/to the vehicle

Regarding claims 5 and 15, Spaur modified by Nicholson, Lortz and Anuszczyk teaches the device and method of claims 1 and 10.
Spaur shows:
The removable device according to claim 1, wherein the control unit is further configured to provide a Human-Machine-Interaction (HMI) service to the head unit via the first communication module (see Fig. 21 item 416, claim 26 and ¶¶ [0143],[0151], Spaur shows the CIS may function as a service platform and include various user input-output devices, such as pointing devices, keyboards, keypads, microphones and touch screens, and a human interface system service program or engine (a Human-Machine-Interaction (HMI) service).

Regarding claims 6 and 13, Spaur modified by Nicholson, Lortz and Anuszczyk teaches the device and method of claims 1 and 10.

The removable device according to claim 1, further comprising: a third communication module configured for bi-directional communication of data with a mobile communication device; (see Fig. 1A item 10, and ¶ [0045],Spaur shows the CIS interconnected to a portable device such as a smart telephone, cellular telephone (communication of data with a mobile communication device),
wherein the control unit is further configured to provide the at least one service to the head unit via the first communication module based on data received via the third communication module (see Fig. 2 and ¶ [0049],Spaur shows the connection framework process allows devices interconnected to the CIS and/or applications running on the CIS to advertise services, which can  be utilized by other applications running on or interconnected to the CIS and/or a platform that is remote or separate from the CIS such as the phone, ¶ [0183] shows example of an MP3 audio service, in which the head unit decodes MP3 formatted digital music and plays it through the automobile's stereo system, and a user may interconnect the cellular telephone with the vehicle head unit and the client application on the cellular telephone establishes communication via the CIS interface engine with the connection framework process to push an MP3 encoded audio stream to the audio service provided by the head unit (provide the at least one service to the head unit via the first communication module based on data received via the third communication module).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spaur, in views of Nicholson, Lortz and Anuszczyk, and in further view of Tatiya et al (US Patent Application Pub. No. 2015/0281409 A1) hereinafter Tatiya.
Regarding claim 4, Spaur as modified by Nicholson, Lortz and Anuszczyk teaches claim 1.
Spaur does not explicitly show:
The removable device according to claim 1, wherein the control unit is further configured to provide a runtime environment for mobile apps  
Tatiya shows:
The removable device according to claim 1, wherein the control unit is further configured to provide a runtime environment for mobile apps (see ¶ Fig. 1 item 110 and ¶¶ [0014],[0022], a runtime environment for mobile apps)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Tatiya such that the CIS runs a standard operating system such as a version of LINUX including ANDROID. Doing so would provide easier upgrades/maintenance since a standard operating system would be running on the CIS.

Regarding claim 20, Spaur teaches:
A dongle, adapted to connect to a head unit of a vehicle and comprising: (see Fig. 1A item 104 and ¶ [0045], Spaur shows a system which includes a plug and play telematics control unit or communications interface system (CIS) interconnected to devices such as a smart phone, and to vehicle electronics such as the head unit to permit access to or control of information and applications associated with a vehicle, and embodiments of a CIS may themselves be portable (dongle, adapted to connect to a head unit of a vehicle)
a first communication module configured for bi-directional communication of data with the head unit; (see Fig. 1A item 112  and ¶ [0045], Spaur shows the CIS includes a vehicle interface port for interconnecting to electronics associated with a vehicle such as the head unit (communication of data with the head unit)
a second communication module configured for bi-directional communication of data with a wireless network, wherein the wireless network comprises a mobile telecommunication network; (see Fig. 3 item 328 and ¶ [0060], Spaur shows the CIS includes wireless interfaces such as CDMA2000 and GSM/GPRS/EDGE (a mobile telecommunication network)
a memory unit storing an application.. implementing at least a first protocol for the communication with the head unit via the first communication module; (see Fig. 2 item 208, claim 26 and ¶¶ [0056],[0057],Spaur shows the CIS includes a memory for storing the application and services a memory unit storing at least one application), and includes vehicle interfaces for a number of different vehicle systems for example, a Media Oriented Systems Transport (MOST), onboard vehicle diagnostics (OBD-II), and controller area network (CAN) (implementing at least a first protocol for the communication with the head unit)
and a control unit comprising at least one processing unit adapted to..; wherein the control unit is configured to provide at least one service to the head unit via the first communication module; wherein control signals for controlling the mobile app are transmitted from the head unit to the dongle (see Fig 3 and [0055], Spaur shows the CIS includes a processor (control unit) capable of running operating system software and application software (to execute), including applications and associated services, Fig. 1A items 104,108 and ¶ [0049] shows the system allows devices interconnected to the CIS and/or applications running on the CIS to advertise services which can be utilized by other applications running on or interconnected to the CIS (control signals for controlling the mobile app are transmitted from the head unit to the dongle), a platform that is remote or separate from the CIS such as the smart phone, and a vehicle electronics such as head unit, and in a similar way services running on or available through a remote computing platform such as a smart phone can advertise services to be utilized by CIS resident applications or applications resident on other platforms (provide at least one service to the head unit).
Spaur does not explicitly show:
an application programming interface (API)
execute the API;
wherein the control unit is further configured to provide a runtime environment for mobile apps to the head unit, wherein the mobile apps are executed using the API stored on the memory unit of the dongle;  
wherein the control unit is further configured to perform an authentication process with the head unit via the first communication module and to perform encryption of the communication with the head unit in an application layer
Nicholson shows:
an application programming interface (API) (see Fig. 3A and ¶ [0002],[0072], Nicholson shows a system for providing communications and services between a vehicle head unit and a communication device, ¶ [0131] shows the communication device includes an application layer which interfaces with the peer communications framework component through an application programming interface  (an application programming interface (API))  and may work as middleware, with a separate connection to both the computer network e.g., the Internet and to an external device, such as the automobile head unit)
wherein the control unit is further configured to perform an authentication process with the head unit via the first communication module and to perform encryption of the communication with the head unit in an application layer (see ¶ [0007],[0134], Nicholson shows providing services to an automobile head unit for an authenticated user (perform an authentication process with the head unit), using a secure peer-to-peer connection which supports automatically and transparently encrypting the data flows, where certain services may require HTTP digest authentication (encryption of the communication with the head unit in an application layer)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Nicholson such that the CIS application software provides an API which provides a set of routines, protocols, and tools, which is used by the applications and associated services for securely communicating with the vehicle head unit for the different protocols such as OBD-II, MOST and CAN. Doing so would provide secure Internet connectivity and customized services to automobile head units since software developers can use the APIs to create applications to securely process the data signals to/from the vehicle to provide the remote services.
Lortz shows:
wherein the control unit is further configured to perform an authentication process with the head unit via the first communication module and to perform encryption of the communication with the head unit in an application layer (see Fig.2 and ¶ [0002],[0015], Lortz shows a system for wireless devices to establish a communication connection with vehicle on-board platform, such as an in-vehicle infotainment/IVI system, which may be part of the vehicle's perform encryption of the communication with the head unit in an application layer) and the IVI system may include authenticating the wireless device (perform an authentication process with the head unit)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Lortz such that the CIS includes functions such as authentication and encrypting the communications between the device and the vehicle head unit at both the application layer and the transport layer. Doing so would provide secure connectivity to automobile head unit since the CIS would enable applications to securely process the data signals to/from the vehicle to provide the remote services.
Anuszczyk shows:
execute the API; wherein the mobile apps are executed using the API stored on the memory unit of the dongle; (see ¶ [0093], Anuszczyk shows a networked system in which a first application is dependent on a second application if the second application uses resources that are exposed by a network connection, such as TCP/IP, by the first application. The second application's API which is a set of routines, protocols, and tools, can be called by the first application (the mobile apps are executed using the API stored on the memory unit of the dongle) during execution of the first application (execute the API)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Anuszczyk such that the CIS provides Application Programming Interfaces (APIs), where an API is a set of routines, protocols, and tools which can be called by an application during execution of the application. Doing so would enable easier maintenance/upgrades since software developers can use the APIs to create applications that process the data signals from/to the vehicle.
Tatiya shows:
wherein the control unit is further configured to provide a runtime environment for mobile apps to the head unit, (see ¶ Fig. 1 item 110 and ¶¶ [0014],[0022], Tatiya shows a system which includes a client computing device such as a vehicle telematics device, communicating via wired or wireless communication, with a mobile computing device such as a smartphone ¶ [0020] shows client computing device includes an operating system such as a version of LINUX including ANDROID, iOS, and software components include a number of computer program components, one or more device drivers, runtime libraries, and application programming interfaces/APIs (a runtime environment for mobile apps)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Tatiya such that the CIS runs a standard operating system such as a version of LINUX including ANDROID. Doing so would provide easier upgrades/maintenance since a standard operating system would be running on the CIS.

Claims 3, 7-9, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spaur, in views of Nicholson, Lortz and Anuszczyk, and in further view of Barrett et al (US Patent Application Pub. No. 2015/0100633 A1) hereinafter Barrett.
Regarding claim 3, Spaur modified by Nicholson, Lortz and Anuszczyk teaches the device of claim 1.
Spaur shows:
The removable device according to claim 1, wherein the control unit is configured to provide the at least one service to the head unit via the first communication module by executing the at least one application (see Fig. 1A items 104,108 and ¶ [0049], Spaur shows the system allows devices interconnected to the CIS and/or applications running on the CIS to advertise services (provide the at least one service) which can be utilized by other applications running on or interconnected to the CIS (executing the at least one application), or on a platform that is remote or separate from the CIS such as a smart phone, or on vehicle electronics such as head unit, and in a similar way services running on or available through a remote computing platform such as a smart phone can advertise services to be utilized by CIS resident applications or applications resident on other platforms)

using the API  
Barrett shows:
using the API (see Fig. 1 item 110 and ¶ ¶ [0002],[0014], Barrett shows a system which includes a modular in-vehicle infotainment architecture with a detachable multimedia module, ¶ [0015] shows the multimedia module facilitates communication of data signals and information and the activation of procedures and/or services between mobile devices and network resources and the vehicle subsystems such as in-vehicle infotainment (IVI) subsystems and electronic control units (ECUs), ¶ [0026] shows the mobile device and/or a network resource can send a write or control signal through the multimedia module to a vehicle which can be formatted in the mobile device data signal format defined by the API (using the API), and the multimedia module can convert the write/control signal to the vehicle-specific format and communicate the signal to the appropriate component of a vehicle subsystem)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Barrett such that the CIS provides a standardized Application Programming Interface (API) which is executed by the application. Doing so would enable easier maintenance/upgrades since a standardized API can be used to create applications that process the data signals from/to the vehicle

Regarding claims 7, 14 and 16-18, Spaur modified by Nicholson, Lortz and Anuszczyk teaches the device and method of claims 1, 7 and 10.
Spaur does not explicitly show:
The removable device according to claim 1, further comprising at least one of: a decoding unit configured to decode data received from at least one of the wireless network and the head unit; an encoding unit configured to encode data to be transmitted to at least one of the head unit and the wireless network; or a power supply element configured to receive power supplied by the vehicle  
Barrett shows:
The removable device according to claim 1, further comprising at least one of: a decoding unit configured to decode data received from at least one of the wireless network and the head unit; (see Fig. 1 item 122 and ¶¶ [0023],[0027], Barrett shows the multimedia module includes a content modem to decode data (at least one of the group of: a decoding unit configured to decode data) and/or content signals received via radio signals, cellular signals, and/or satellite (received from at least one of the wireless network), and the modems can generate audio or video streams, which can be played through IVI vehicle subsystem).
a power supply element configured to receive power supplied by the vehicle (see Fig. 1 and ¶ [0020], Barrett shows the interface between the multimedia module and the vehicle subsystems  can be implemented using a USB interface and associated connector, which is typically used for connection, communication and power supply between electronic devices (a power supply element configured to receive power supplied by the vehicle) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Barrett such that the CIS includes a modem which can decode video data received from wireless networks. Doing so would provide additional services and features to the use since the CIS would be able to deliver video to the vehicle head unit.

Regarding claim 8, Spaur as modified by Nicholson, Lortz and Anuszczyk teaches the device of claim 1.
Spaur does not explicitly show:
The removable device according to claim 1; wherein the first communication module comprises at least one of a first connector or a wireless antenna, adapted to connect the removable device with the head unit  
Barrett shows:
The removable device according to claim 1; wherein the first communication module comprises at least one of a first connector or a wireless antenna, adapted to connect the removable device with the head unit (see Fig. 1 and ¶ [0020], Barrett shows the interface between the multimedia module and the vehicle subsystems  can be implemented using a USB interface and associated connector (at least one of a first connector)


Regarding claim 9, Spaur as modified by Nicholson, Lortz and Anuszczyk teaches claim 1.
Spaur does not explicitly show:
The removable device according to claim 1, where in the removable device is configured to provide a runtime environment for mobile apps to the head unit of the vehicle, wherein the mobile apps are executed using the API stored on the memory unit of the removable device; and wherein control signals are transmitted from the head unit to the removable device  
Barrett shows:
The removable device according to claim 1, where in the removable device is configured to provide a runtime environment for mobile apps to the head unit of the vehicle, wherein the mobile apps are executed using the API stored on the memory unit of the removable device; and wherein control signals are transmitted from the head unit to the removable device (see Fig. 1 item 116 and ¶ [0024], Barrett shows the multimedia module includes a module operating system implemented using an ANDROID operating system (a runtime environment for mobile apps), ¶ [0025],[0026] shows a mobile device and/or a network resource can send a write or control signal through the multimedia module to a vehicle which can be formatted in the mobile device data signal format defined by the API, and the multimedia module can convert the write/control signal to the vehicle-specific format and communicate the signal to the appropriate component of a vehicle subsystem, in the same way the API can expose the data signals from/to the vehicle subsystems in a standardized way for the network resources (control signals are transmitted from the head unit to the removable device) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Barrett such that the CIS provides a runtime environment such as a standard ANDROID operating system which allows mobile apps to be executed using the API. Doing so would provide more choice of apps since a standard operating system would be running on the CIS.

Regarding claim 19, Spaur modified by Nicholson, Lortz, Anuszczyk and Barrett teaches the device of claim 8.
Spaur does not explicitly show:
The removable device according to claim 8, wherein the first connector comprises at least one of a USB connector and an HDMI connector, and wherein the wireless antenna comprises at least one of a Bluetooth antenna, a Wi-Fi antenna, and a multi-band antenna  
Barrett shows:
The removable device according to claim 8, wherein the first connector comprises at least one of a USB connector and an HDMI connector, and wherein the wireless antenna comprises at least one of a Bluetooth antenna, a Wi-Fi antenna, and a multi-band antenna (see Fig. 1 and ¶ [0020], Barrett shows the interface between the multimedia module and the vehicle subsystems  can be implemented using a USB interface and associated connector (at least one of a USB connector), ¶ [0022] shows the multimedia module supports WI-FI and BLUETOOTH interfaces (a wireless antenna)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Barrett such that the CIS supports a USB connector and supports WI-FI and BLUETOOTH interfaces for the vehicle interface. Doing so would provide more convenience/ease of use for vehicle users since standard wired and wireless interfaces would be supported between vehicle electronics and CIS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                              
RANJAN . PANT
Examiner
Art Unit 2458
/RP/ 

 /JASON D RECEK/ Primary Examiner, Art Unit 2458